PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/775,094
Filing Date: 10 May 2018
Appellant(s): Apple Inc.



__________________
Brian E. Moore
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 5, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/5/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the Application function" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10, 12-13, 24-27, and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Pub. No. 2012/0269182) in view of Nandlall et al. (US Pub. No. 2014/0259012).
Regarding claim 1, Walker discloses an apparatus comprising:
	a memory (paragraphs 24 and 70); and
	processing circuitry (paragraphs 24 and 70) in communication with the memory, wherein the apparatus is comprised in a control plane device (figure 2 PCRF 36, figure 7 PCRF) configured to operate within packet network core connected to a user equipment (UE) via a radio access network (see figures 2 and 7), wherein the processing circuitry is arranged to:
	identify a first service flow event trigger associated with a first packet data unit
(PDU) session (paragraphs 61 and 66: at some point, the PCRF determines that communications with UE 520 should be switched to a new PDN SAE GW);
	process a path reselection for the first PDU session in response to the first service flow event trigger, wherein the path reselection determines a new gateway for the first PDU session resulting from the path reselection (figure 7 step 206: paragraph 61); and
	initiate transmission of a routing update to the new gateway in response to the path reselection (figure 7 step 206: paragraph 61).
	Walker does not teach initiate transmission of a change notification to an Application Server (AS) controller associated with the first PDU session in response to the path reselection.
	However, in the same field of endeavor, Nandlall discloses a PCRF notifies a SDN controller new UE and policy (figure 5 steps 123-124; paragraph 82),
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Walker initiate transmission of a change notification to an Application Server (AS) controller associated with the first PDU session in response to the path reselection.
	The motivation would have been to notify network controller about subscriber’s policy (QoS, bandwidth, latency, etc.) (paragraph 82).

	Claim 13 is rejected similar as claim 1 above. Walker further teaches non-transitory computer readable storage medium (paragraph 70) and load balancing or mobility event (paragraph 58).
	
Claims 24 and 30 is rejected similarly as claim 1 above. Walker does not teach but Nandlall discloses a SDN controller (figure 5 SDN Ctl 120; paragraph 81). Therefore, it would have been obvious to one with ordinary skill in the before the effective filing date of the invention to substitute one known controller (SDN controller) for another (PCRF) for predictable result of network controlling/function.
 
	Regarding claims 2 and 26, all limitations of claims 1 and 24 are disclosed above. Walker further teaches the memory is configured to store an identifier associated with the first PDU session (figure 7 step 206); and wherein the first service flow event trigger comprises a load balancing event (paragraph 58: old PDN gateway is overly taxed).
Regarding claims 3 and 27, all limitations of claims 1 and 24 are disclosed above. Walker further teaches the first service flow event trigger comprises a user equipment mobility event (paragraph 58: changing in access of UE).
Regarding claim 5, all limitations of claim 1 are disclosed above. Walker further teaches process a PDU session establishment request from a first user equipment (UE); and initiate establishment of the first PDU session using a first gateway in response to the PDU session establishment request prior to receipt of the first service flow event trigger (figures 4 and 6: paragraphs 39 and 41).
Regarding claim 6, all limitations of claim 5 are disclosed above. Walker further teaches wherein the processing circuitry is further arranged to initiate establishment of a second PDU session for the first UE (see figure 6: UE changes to non-3gpp access and triggers a new attach procedure).
Regarding claim 7, all limitations of claim 5 are disclosed above. Walker further teaches wherein the processing circuitry further manages internet protocol (IP) address assignments for the first UE as part of the path reselection (see figure 7 step 206 and paragraph 10: IP address).
Regarding claims 10 and 29, all limitations of claims 1 and 24 are disclosed above. Walker further teaches wherein the first service flow event trigger comprises a gateway failure event (paragraph 58: offline).
Regarding claim 12, all limitations of claim 1 are disclosed above. Walker further teaches wherein the processing circuitry is configured as part of baseband circuitry of the apparatus (paragraph 24 and 70). Walker does not teach but Nandlall discloses an antenna configured to transmit a routing update to the new gateway; and radio frequency (RF) circuitry coupling the processing circuitry to the antenna (figure 2 and paragraph 45). Therefore, it would have been obvious to one with ordinary skill in the art to implement in Walker an antenna configured to transmit a routing update to the new gateway; and radio frequency (RF) circuitry coupling the processing circuitry to the antenna. The motivation would have been for wireless communication.
Regarding claims 25, 31, and 32, all limitations of claims 24, 30, and 1 are disclosed above. Walker does not teach but Nandlall discloses further teaches the change notification to the Application function is transmitted via an interworking function (figure 5 step 124; paragraph 82),
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Walker further teaches the change notification to the Application function is transmitted via an interworking function.
	The motivation would have been to notify network controller about subscriber’s policy (QoS, bandwidth, latency, etc.) (paragraph 82).

Claims 4 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Pub. No. 2012/0269182) in view of Nandlall et al. (US Pub. No. 2014/0259012) in view of Yao et al. (US Pub. No. 2017/0026273).
Regarding claims 4 and 28, all limitations of claims 1 and 24 are disclosed above. Walker does not teach but Yao discloses wherein the first service flow event trigger comprises receipt of a path reselection request from the AS controller (paragraph 117: SDN controller causes change of routing gateway).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Walker the first service flow event trigger comprises receipt of a path reselection request from the AS controller.
The motivation would have been for centralized control.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Pub. No. 2012/0269182) in view of Nandlall et al. (US Pub. No. 2014/0259012) in view of Enomoto et al. (US Pub. No. 2018/0167854).
Regarding claim 8, all limitations of claim 5 are disclosed above. Walker further teaches configure a set of routing policies on at least the new gateway prior to receipt of the first service flow event trigger (see figure 6 step 203 or 204: paragraphs 43, 49 and 50: first gateway is configured as part of attach procedure). 
Walker does not disclose but Enomoto teaches configure a set of routing policies on at least the new gateway prior to receipt of the first service flow event trigger (see figure 5a, both gateways are configured with routing policy to handle routing for perspective eNBs before the switch).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Walker configure a set of routing policies on at least the new gateway prior to receipt of the first service flow event trigger.
The motivation would have been for resource optimization of using existing functioning gateway.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Pub. No. 2012/0269182) in view of Nandlall et al. (US Pub. No. 2014/0259012) in view of Yao et al. (US Pub. No. 2017/0026273) in view of Mathieu et al. (US Pub. No. 2013/0122879).
Regarding claim 9, all limitations of claim 1 are disclosed above. Walker does not teach but Mathieu discloses process a change notification from the AS controller indicating reallocation of the first PDU session from a first application server to a second application server: and wherein the routing update to the new gateway further comprises the change notification (abstract).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Walker process a change notification from the AS controller indicating reallocation of the first PDU session from a first application server to a second application server: and wherein the routing update to the new gateway further comprises the change notification.
The motivation would have been for corresponding server gateway communication.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Pub. No. 2012/0269182) in view of Nandlall et al. (US Pub. No. 2014/0259012) in view of Kotecha (US Pub. No. 2015/0208306).
Regarding claim 11, all limitations of claim 1 are disclosed above. Walker does not teach but Kotecha discloses wherein the first service flow event trigger comprises a quality of service latency trigger associated with a mission-critical latency threshold (claim 20: latency threshold triggers a handover).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Walker the first service flow event trigger comprises a quality of service latency trigger associated with a mission-critical latency threshold.
The motivation would have been for better service.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Pub. No. 2012/0269182) in view of Nandlall et al. (US Pub. No. 2014/0259012) in view of Jeong et al. (US Pub. No. 2017/0257726).
Regarding claim 14, all limitations of claim 13 are disclosed above. Walker further teaches change notification for the SCS includes a service identifier (ID), a flow ID, to be used to identify a mobile termination (MT) for the first service flow of the UE (figure 7 step 206). Walker does not teach a temporary mobile device ID. However, in the same field of handover/switching, Jeong discloses a temporary mobile device ID (paragraph 159: handover ID maybe a temporary ID of device 1).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Walker a temporary mobile device ID.
The motivation would have been for a handover (ID).

(2) Response to Argument

In pages 6-8 of the Appeal Brief, regarding claims 1, 14, 24, and 30, the Appellant argues that Nandlall teaches an initial binding between and EPG and a DC-based VN, and an initial binding sequence in which the PCRF/BPCF notifies the SDN controller of the initial (new) session request. The Appellant argues that Nandlall’s teaching cannot equate to a “change notification” as claimed. The Examiner respectfully disagrees.
As stated in the Advisory Action, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Nandlall’s paragraph 82 and figure 5 steps 123-124 disclose the PCRF notifies/registers a new UE and its associated policies with a SDN controller. The SDN controller, in turn, performs a servicing function in response to the registration. Walker’s paragraphs 61 and 66 teaches a PCRF notifies a change to new PDN SAE GW 533 in step 206. The new PDN SAE GW 533 transmits a change notification by registers its identity to Home Service Server (HSS) 550. As shown in figure 7, HSS server, in response to the registration, performs a servicing function (updating control plane with new PDN SAE GW address and finally UE as the result of path reselection).
Walker’s PCRF apparatus performs most of the limitations in independent claims 1, 14, 24, and 30. Walker does not disclose the PCRF performs initiate transmission of a change notification to an Application Server (AS) controller in response to the path reselection. However, Walker further discloses a change notification is transmitted to a Home Subscriber Server (HSS) in response to the path reselection via a registration step. In the same field of endeavor, Nandlall teaches a PCRF transmits a notification to an application server controller (SDN controller) via a registration step. Thus, it would have been obvious to combine the teachings of Nandlall and Walker to teach the claimed invention.
In pages 10-12 of the Appeal Brief, regarding claims 25 and 31, the Appellant argues the cited combination fails to teach “wherein the change notification to the Application function is transmitted via an interworking function.” In particular, the Appellant argues that “interworking function” is a term of art through “simple search” on the Internet. The Examiner respectfully disagrees.
First, the Examiner notes that the claimed limitation “interworking function” is a generic, non-descriptive, lowercase words. Second, the Appellant’s process of determining a term of art via “simple search” on the Internet is flaw. F5 networks and Metaswitch are not technology authoritative organizations such as 3GPP standard, IEEE, or the dictionary. A search on the lowercase term “interworking function” in patent database yielded patent applications or patents describing interworking function as “the state of an instance of two or more things working with or being made to work with each other.” Thus, under broadest reasonable interpretation and dictionary’s definition of the term, Nandlall’s figure 5 step 124 and paragraph 82 teaches the claimed limitation as the PCRF and SDN controller interworking with each other.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
Conferees:

/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466
                                                                                                                                                                                                        /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.